Citation Nr: 1448602	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-04 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from February 1951 to February 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in Montgomery, Alabama, currently has original jurisdiction over the Veteran's claim.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Acting Veterans Law Judge at the RO in August 2014.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for prostate cancer as a result of in-service exposure to ionizing radiation.  Unfortunately, before the Board can adjudicate this claim on the merits, additional development is required.

I.  Review by the Under Secretary for Benefits 

The record reflects that the Veteran is a confirmed participant in Operation UPSHOT-KNOTHOLE and has been diagnosed with a radiogenic disease (prostate cancer).  While the claims file contains an August 2009 dose estimate from the Defense Threat Reduction Agency, his file has not been forwarded to the Under Secretary for Benefits as required by 38 C.F.R. § 3.311(b).  

II.  VA Examination 

The Board is also obligated to consider service connection without reference to the radiation regulations.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Since the record demonstrates that the Veteran has been diagnosed with prostate cancer and was exposed to ionizing radiation while on active duty, the Board believes a medical opinion is necessary to determine whether or not his disability is a result of in-service radiation exposure or is otherwise the result of active duty service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should refer the claim to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).

2.  Then, arrange for an appropriate VA examiner to review the Veteran's claims folder and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's prostate cancer is a result of exposure to ionizing radiation in service or is otherwise related to the Veteran's military service.  If the reviewing examiner finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.  A report should be prepared and associated with the Veteran's VA claims folder.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



